DETAILED ACTION
Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I.	Claims 1-9 and 49, drawn to a compositions of matter, classified in A61K 9/5146.
II.	Claims 19 and 29, drawn to a methods of making, classified in B82Y 40/00.
III. 	Claim 33-34, 38, 40, 43 and 46-48, drawn to a methods of using, classified in A61P 1/00.
	The inventions are distinct, each from the other because of the following reasons:
Inventions I and II are related as process of making and product made.  The inventions are distinct if either or both of the following can be shown: (1) that the process as claimed can be used to make another and materially different product or (2) that the product as claimed can be made by another and materially different process (MPEP § 806.05(f)).  In the instant case that the product as claimed can be made by another and materially different process such as in in situ polymerization process (see, e.g., Delaittre et al. (“Aqueous suspension of amphiphilic diblock copolymer nanoparticles prepared in situ from water-soluble poly(sodium acrylate) alkoxyamine macroinitiator,” 2006, RSC-Publishing; Soft Matter, Vol. 2, pp. 223-231), p. 223, §Introduction).

Inventions I and III are related as product and process of use.  The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product. See MPEP § 806.05(h).  In the instant case the product as claimed can be used in a materially different process of using that product such as for environmental remediation (e.g. cleaning an oil spill)(see, e.g., Li et al. (“Bio-inspired membrane with adaptable wettability for smart oil/water separation,” 2019; ELSEVIER; Journal of Membrane Science, Vol. 598, 11766, pp. 1-9), see whole document). 
Inventions II and III are directed to an unrelated process.  Inventions are unrelated if it can be shown that they are not disclosed as capable of use together and they have different designs, modes of operation, and effects (MPEP § 802.01 and § 806.06). In the instant case, the product must be made (i.e. method of making) before the product can be used (methods of use), therefore, the process of making and the process of using have a different mode of operation and effect(s). 

Restriction for examination purposes as indicated is proper because all these inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because at least the following reason(s) apply:
The above described distinct inventions present a unduly search burden e.g., (a) the inventions have acquired a separate status in the art in view of their different classification; (b) the inventions have acquired a separate status in the art due to their recognized divergent subject matter; (c) the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries); (d) the prior art applicable to one invention would not likely be applicable to another invention; (e) the inventions are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.
	The examiner has required restriction between product and process claims. Where applicant elects claims directed to the product, and the product claims are subsequently found allowable, withdrawn process claims that depend from or otherwise require all the limitations of the allowable product claim will be considered for rejoinder. All claims directed to a nonelected process invention must require all the limitations of an allowable product claim for that process invention to be rejoined.
	In the event of rejoinder, the requirement for restriction between the product claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product are found allowable, an otherwise proper restriction requirement between product claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product claim will not be rejoined. See MPEP § 821.04(b). Additionally, in order to retain the right to rejoinder in accordance with the above policy, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product claims. Failure to do so may result in a loss of the right to rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Election of Species
Claims 1, 19 and 49 are generic to the following disclosed patentably distinct species:
A species of nanoparticles with specificity to: (i) a hydrophobic core, with specificity (claim 2-3, [0083]1), (ii) a hydrophilic polymeric chain, with specificity (claims 5-6, [0085]), (iii) a species of functional endgroup, with specificity (claims 7-9, [0087] to [0089]), and (iv) an inorganic material (claim 4, [0084]).
A species of method of use (i.e. a method of reversibly switching a physiological state of a population of coacervates (claims 33-34), a method of transitioning a population of coacervates from a vacuolated liquid state to a hydrogel state (claim 38), a method of transiently activating uptake of a macromolecule by a population of coacervates (claim 40), a method of adhering a population of coacervates within the body of a subject (claim 43), a method of delivering a population of coacervates (claim 46), a method of treating obesity (claim 47), or a method of treating an inflammatory bowel disease (claim 48)); and
a species of a macromolecule with specificity (claim 40, [0095]), a species of a compound delivered (claims 46 and 48).

 The species are independent or distinct because at least the following reason(s) apply:
	Different species of nanoparticles exist in the art each having  different chemical structure and associated (bio)chemical properties. Accordingly, the different species of nanoparticles are considered patentably distinct in the context of the art to which the invention pertains. Similarly, different species of (bioactive) macromolecules, and (bioactive) compounds exist in the art each having different chemical structures and associated (bio)chemical properties, and therefore are considered patentably distinct in the context of the art to which the invention pertains.
	The different methods have different modes of operation and different effects, for example, a method that requires administration to a patient/subject is distinct from a method that does not require a patient/subject. Accordingly the different methods of use are considered patentably distinct in the context of the art to which the invention pertains.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Applicant is required to elect a single species with particularity for each of items (a)(i), (a)(ii), (a)(iii), (a)(iv), (b) and (c), corresponding with the elected Groups (I-III).
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply: 
A search of a species of items (a)(i), (a)(ii), (a)(iii), (a)(iv), (b) and (c) would not necessarily overlap or be coextensive with a search of other species, especially considering the different classes of chemicals disclosed. For example, a search of the patent or non-patent literature for one species of nanoparticle would not necessarily overlap with a search for another distinct species of nanoparticle. Accordingly, the different disclosed species require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search queries); and/or the prior art applicable to one species would not likely be applicable to another species; and/or the species are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 112, first paragraph.

Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species (of each of items (a)(i), (a)(ii), (a)(iii), (a)(iv), (b) and (c)) or a grouping of patentably indistinct species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. Any amendment of inventorship must be accompanied by a request under 37 CFR 1.48(b) and by the fee required under 37 CFR 1.17(i).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to IVAN A GREENE whose telephone number is (571)270-5868.  The examiner can normally be reached on M-F, 8-5 PM PST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Blanchard can be reached on (571) 272-0827.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/IVAN A GREENE/Examiner, Art Unit 1619          /TIGABU KASSA/                                                  Primary Examiner, Art Unit 1619                                                                                                                                                                                                                                                                                                                                                    


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Instant Specification, page 13.